PEARSON, C. J., dissenting.
(Worthy v. Barrett, ante 199, cited and approved.)
The petition alleged that the petitioner had been duly elected Solicitor of the 12th Judicial District, and subsequently had received from General Canby a certificate of that fact; but that upon producing the same to his Honor, Judge Cannon, in the Superior Court of HAYWOOD, and requesting to be qualified, he had refused his application, upon the ground that he was disabled by the XIVth Amendment to *Page 309 
the Constitution of the United States. The prayer was for a mandamus, to be directed to his Honor, c., c.
It was admitted that the petitioner had been a county attorney before the recent rebellion, and that during such rebellion he had been an officer in the army of the Confederate States.
The petitioner was a county attorney before the rebellion, and took part in that rebellion by serving in the Confederate army, voluntarily, as we take it. He now seeks to be admitted into the office of Solicitor for the State in the 12th Judicial District.
We are of the opinion that he is disqualified from holding office under the 14th Amendment of the Constitution of the United States. The opinion in the case of Worthy v. Barrett and others, ante 199, is referred to as establishing the rule in this case. The prayer for a mandamus must be refused.
PER CURIAM.                        Petition dismissed with costs.
NOTE — PEARSON, C. J., dissents from the opinion in Worthy v. Barrett, so far as it includes county attorneys.